DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on [ 1 ] has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/25/2020.  These drawings are acceptable.

Claims Status
Claims 1-18 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 11, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Child et al. al. (Child; US 2016/0217638) in view of Lee et al. (Lee; US 2015/0281658).
As per claim 1, Child teaches a movable barrier operator comprising: 
a movable barrier movable between an open position and a closed position (opening or closing a [garage] door, see e.g. para. [0117], see e.g. para. [0006] and [0044], wherein a garage door comprises one or more motors for opening or closing the garage door); 
communication circuitry configured to receive a control signal from a remote control (receiving a control signal from a remote device; see e.g. para. [0145]), the control signal including authentication data indicating (the signal can include authentication data; see e.g. para. [0145]) whether the remote control is associated with a first level of access or a second level of access (user’s level of authentication can be determined from the captured data; see e.g. para. [0115], [0146] etc.), the communication circuitry further configured to directly wirelessly communicate with a door lock associated with a passageway door (blocking access to particular barriers; see e.g. para. [0117], wherein the blocking access can be communicated by the barrier control module similar to communication taking place between the locking device 120-b and barrier control module 110-d; see e.g. FIG. 11); 
a controller operatively coupled to the motor and the communication circuitry (the barrier control module comprises one or more processors and at least one communication circuitry and coupled to locking device 120-b; see e.g. FIG. 11), the controller configured to authenticate the control signal based at least in part on the authentication data (controller authenticating based on authentication data collected from a user or an access device; see e.g. para. [0115] and [0145-146]), wherein authentication of the control signal includes determining an association of the control signal with the first level of access or the second level of access (a level of access [i.e. first level, second level or so forth) e.g. parent, child, service person etc., may be determined; see e.g. para. [0115-117]); 
wherein the controller is further configured to cause the communication circuitry to wirelessly communicate an unlock signal directly to the door lock to cause unlocking of the door lock in response to determining that the control signal is associated with the first level of access (based on the level of access, unlocking one or more doors of property or facility; see e.g. para. [0117]); 
wherein the controller is further configured to cause the communication circuitry to wirelessly communicate a lock signal directly to the door lock to cause locking of the door lock in response to determining that the control signal is associated with the second level of access (as discussed earlier, level of access determine whether one or more locks associated with one or more doors are unlocked wherein the one or more interior doors may be kept locked, see e.g. para. [0115-117], or are switched to locked state; see e.g. para. [0120-122]); 
and wherein the controller is configured to cause the motor to move the movable barrier between the open position and the closed position regardless of the association of the control signal with the first level of access or the second level of access (the main door of the facility or house is unlocked regardless of first level of access or second level of access corresponding to a parent or child; see e.g. para. [0115-118]). 
Child does not explicitly teach that the movable barrier is a garage door and the control signal is a garage door open command, the garage door open command representative of a user input requesting to open the garage door received at a user interface of the remote control, the garage door open command including the authentication data, wherein the controller is configured to cause a motor, coupled to the garage door, to move the garage door from the closed position to the open position upon the communication circuitry receiving the garage door open command. 
Lee, however, teaches a garage door (a barrier operator which can be associated with doors, gates, barricades, or garage door operators, see e.g. para. [0017]) and a control signal to open a garage door (a control signal to open the barrier operator [or garage door]; see e.g. para. [0095]), the garage door open command representative of a user input requesting to open the garage door received at a user interface of remote control (the command can be received from a user input to open/close the barrier operator at a wireless control device i.e. smartphone running an interface; see e.g. [0095] and [0042-43]), wherein a controller is configured to cause a motor, coupled to the garage door, to move the garage door from closed position to open position upon communication circuitry receiving the garage door open command (upon receiving garage door open command at communication module, 140 for example, controller 120 activates a motor that moves the movable barriers [or garage door] which are coupled together; see e.g. para. [0096] and FIG. 2). Child and Lee are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving a user’s experience by enabling the user to use his/her peripheral device i.e. smartphone as suggested by Lee (see e.g. para. [0095]).
Child and Lee do not explicitly teach that the garage door open command including the authentication data. However, the authentication data can be encoded into the captured data from the user as suggested by Child and discussed earlier or can be transmitted wirelessly as suggested by Lee (see e.g. para. [0043] and [0095]), wherein Child further teaches that the authentication date can include the level of access (see e.g. para. [0115] and [0146]). Lee also inherently discloses to one of ordinary skill in the art that combining a known system/method with one of the system/methods of Child in order to make an improved system/method does not affect the properties of the resultant system/method. Thus, it would have been obvious to a person of ordinary skill in the art before effective filing date of the claimed invention to try and include the level of access in wirelessly communicated open/close command(s) in an attempt to provide improved security and reducing number of communication steps or sequences, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the product/method as claimed has the properties predicted by the prior art, it would have been obvious to make the product/method.  
As per claim 4, the movable barrier operator of claim 1 as taught by Child and Lee, further comprising a memory operatively coupled to the controller and configured to store information (see e.g. para. [0005]), wherein the controller is further configured to: permit opening of the passageway door in response to determining that the control signal is associated with the first level of access by keeping the door lock in the unlocked state if the door lock is in the unlocked state and changing the door lock to the unlocked state if the door lock is in the locked state (based on level of access, permit opening of one or more interior door or keeping the door[s] unlocked; see e.g. para. [0115-117] and [0120-123]); and inhibit opening of the passageway door in response to determining that the control signal is associated with the second level of access by keeping the door lock in the locked state if the door lock is in the locked state and changing the door lock to the locked state if the door lock is in the unlocked state (based on level of access, permit opening of one or more interior door or locking the door[s] is they are currently unlocked; see e.g. para. [0115-117] and [0120-123]), wherein the control signal can be a garage door open command as discussed in analysis of merits of claim 1.
Even though Child does not teach that the memory stored information indicating whether the door lock is in a locked state or an unlocked state, the disclosed system determined whether one or more interior doors are locked or unlocked when access is requested as discussed earlier. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Child and/or Lee to store state information of the one or more door in memory in order to avoid scanning all the lock devices’ status every time someone requests access to the facility or the property which would take a long time and/or processor intensive which is not desired.   
As per claim 11, the movable barrier operator of claim 1 as taught by Child and Lee wherein the door lock includes a door lock controller; wherein both the controller and the door lock controller are configured to independently authenticate the control signal (Child teaches that the identifying information is stored locally or can be stored in a remote source i.e. server, [see e.g. para. 0107] which means that the or more local devices can authenticate a user independently or a device communicating with the database, barrier control module for example [see e.g. FIG. 11], can authenticate the user), wherein the control signal can be a garage door open command as discussed in analysis of merits of claim 1. 
As per claim 12, it is interpreted and rejected as claim 1. 
As per claim 18, it is interpreted and rejected as claim 11, where a user can be authenticated using information stored on a local device as discussed in analysis of merits of claim 11. 

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Child in view of Lee  and further in view of Fadell et al. (Fadell; US 2015/0145643).
As per claim 2, the movable barrier operator of claim 1 as taught by Child and Lee, wherein the control signal can be a garage door open command as discussed in analysis of merits of claim 1, except the claimed subject matter wherein the authentication data includes information indicating whether the control signal was received directly from the remote control or whether the control signal was received from a remote server computer. 
Fadell, however, teaches determining whether received data is from a local device or from a remote device (see e.g. para. [0405]), similarly it would have been obvious to one of ordinary skill in the art that the disclosed system of Child or Lee can determine if authentication information is received from a local remote control or a remote device or server. 
Child, Lee and Fadell are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed inventing to combine their teachings for the purpose of improved security by denying access based on location of the device requesting authentication. 
As per claim 15, it is interpreted and rejected as claim 2.

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Child in view of Lee and further in view of Fitzgibbon et al. (Fitzgabbon; US 2002/0053975).
As per claim 3, the movable barrier operator of claim 1 as taught by Child and Lee, wherein Child teaches the controller is configured to authenticate the control signal based at least in part on the authentication signal, and an authentication signal indicating whether the control signal is associated with the first level of access or the second level of access (as discussed in analysis of merits of claim 1, authenticating a control signal to unlock one or more doors based on authentication signal and level of access; see e.g. para. [0115-117]), the control signal can be a garage door open command as discussed in analysis of merits of claim 1, but fails to teach that the communication circuitry is further configured to communicate with a remote server computer to receive, from the remote server computer, the first or second level of access.
Fitzgibbon, however, teaches that the operative parameters or entry limitation are communicated to the control system 10 comprising authorized users is stored locally or on a remote off-site (see e.g. para. [0026-27]) which means the system needs to contact the remote off-site to determine whether the approaching user is authorized and whether he/she is authorized user or a delivery person (associated level of access per se).  
Child, Lee and Fitzgibbon are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed inventing to combine their teachings for the purpose of improved security where remote data is safer than locally stored data. 
As per claim 16, it is interpreted and rejected as claim 3.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Child in view of Lee and further in view of Lyman et al. (Lyman; US 2015/0310381).
As per claim 5, the movable barrier operator of claim 1 as taught by Child and Lee, wherein Child teaches the communication circuitry is configured to directly wirelessly communicate with the door lock of the passageway door (the one or more communication between the user [device] and locking device and barrier control module are direct wireless communication, see e.g. FIG. 11, to lock or unlock the one or more doors) but does not teach that the wireless communication protocols including Bluetooth, Wi-Fi, ZigBee, and infrared.
Lyman, however, teaches that communication between one or more devices (see e.g. FIG. 1) takes place using a local area network or wide area network, 802.11 (Wi-Fi), see e.g. para. [0029], similarly, it would have been obvious to a skilled person to use Wi-Fi to communicate devices in the disclosed system of Child. 
Child, Lee and Lyman are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed inventing to combine their teachings for the purpose of improved system or method which uses preexisting communication(s) rather than running a dedicated wired or wireless network. 
As per claim 17, it is interpreted and rejected as claim 5.

Claims 6-9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Child in view of Lee and further in view of Kim et al. (Kim; US 2019/0034859).
As per claim 6, the movable barrier operator of claim 1 as taught by Child and Lee, wherein the controller is further configured to cause the motor to move the movable barrier a first distance in response to the controller determining that the control signal is associated with the first level of access (the disclosed system teaches unlocking a door or opening a garage door, see e.g. para. [0117], based on level of access, wherein the opening of the garage door would be fully open the garage door or main entry door; the discloses system of Lee also teaches a garage door opener which would fully open or close the garage door using a motor), the control signal can be a garage door open command as discussed in analysis of merits of claim 1, but the disclosed combination does not teach the controller further configured to cause the motor to move the movable barrier a second distance less than the first distance in response to the controller determining that the control signal is associated with the second level of access.
Kim, however, teaches a door is unlocked to receive a delivery of an item, wherein the distance to open the door depends on the amount needed to open the door, i.e. a small amount when book is being delivered (see e.g. para. [0074]). Similarly, it would have been obvious to one of a skilled artisan to open only a smaller distance of garage door in the systems of Child and Lee to provide unattended remote access with secure authentication and authorization as suggested by Kim (see e.g. para. 0010). Child, Lee and Kim are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art to combine their teachings for unattended remote access. 
As per claim 7, the movable barrier operator of claim 1 as taught by Child and Lee, except the claimed subject matter wherein the operator further comprising a communication hub configured to communicate with the communication circuitry of the movable barrier operator and with the door lock of the passageway door. 
Kim, however, teaches that communication between one or more devices (see e.g. FIG. 1) takes place using a local area network or wide area network, 802.11 (Wi-Fi), see e.g. para. [0013]. The local area network or Wi-Fi comprises a communication hub and communicating with the a locking device (see e.g. FIG. 1) 
Child, Lee and Kim are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed inventing to combine their teachings for the purpose of improved system or method which uses preexisting communication(s) rather than running a dedicated wired or wireless network. 
As per claim 8, the movable barrier operator of claim 7 as taught by Child, Lee and Kim, wherein the communication hub is configured to communicate with a remote server computer over a network (the device 200 of Kim communicating a server see e.g. FIG. 1).
Child, Lee and Kim are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed inventing to combine their teachings for the purpose of improved system or method which uses preexisting communication(s) rather than running a dedicated wired or wireless network. 
As per claim 9, the movable barrier operator of claim 7 as taught by Child, Lee and Kim, wherein Child teaches to communicate an actuation signal to the movable barrier operator in response to the authentication (an actuation signal to lock or unlock one or more doors of a facility or house as discussed in analysis of merits of claim 1),. Child, however, does not teach a communication hub is further configured to communicate an actuation signal, the actuation signal configured to cause the movable barrier operator to operate the motor to move the garage door from the close position to the open position . 
Lee, however, teaches a communication hub is further configured to communicate (a hub configured to communicate one or more signals; see e.g. para. [0026]), the actuation signal configured to cause the movable barrier operator to operate the motor to move the garage door from the closed position to the open position (activation signal to move the garage door between open and closed states; see e.g. para. [0038-40] and [0095-96]). Child and Lee are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of automatic door operation which reduces manual activity or save time. 
Child and Lee do not teach a communication hub is further configured to communicate an actuation signal. 
Kim teaches a communication hub is further configured to communicate an actuation signal (one or more signals to a lock controller 163 can be communicate to it by a communication hub 200; see e.g. para. [0023] and FIG. 1). Child, Lee and Kim are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed inventing to combine their teachings for the purpose of improved system or method which uses preexisting communication(s) rather than running a dedicated wired or wireless network. 
As per claim 13, it is interpreted and rejected as claim 7. 
As per claim 14, it is interpreted and rejected as claim 9.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Child in view of Lee, Kim and further in view of Fitzgibbon. 
As per claim 10, The movable barrier operator of claim 7 as taught by Child, Lee and Kim, wherein the system is further configured to receive an authentication signal indicating whether the control signal is associated with the first level of access or the second level of access; and wherein the controller is configured to authenticate the control signal based at least in part on the authentication signal (as discussed in analysis of merits of claim 1, receiving a control signal from a user [device] and authenticating the control signal to unlock one or more doors based on the authentication of the control signal and associated level of access; see e.g. para. [0115-117] and [0120-122]) but fails to teach a communication hub and to communicate with a remote server computer to receive, from the remote server computer an authentication signal.
Fitzgibbon, however, teaches that the operative parameters or entry limitation are communicated to the control system 10 comprising authorized users is stored locally or on a remote off-site (see e.g. para. [0026-27]) which means the system needs to contact the remote off-site to determine whether the approaching user is authorized and whether he/she is authorized user or a delivery person (associated level of access per se).  
Child, Lee and Fitzgibbon are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed inventing to combine their teachings for the purpose of improved security where remote data is safer than locally stored data. 
Child, Lee and Fitzgibbon do not teach a communication hub configured to communicate with a remote server. 
Kim, however, teaches a communication hub configured to communicate with a remote server (device 1 is in communication with a remote server; see e.g. FIG. 1). Child, Lee, Fitzgibbon and Kim are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed inventing to combine their teachings for the purpose of improved system or method which uses preexisting communication(s) rather than running a dedicated wired or wireless network. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/12/2021 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688